 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                        No. 2:19-cv-0448 MCE DB P
12                              Plaintiff,
13              v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                              Defendants.
16

17
               Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42
18
     U.S.C. § 1983. Pending before the Court is defendants’ motion to dismiss. (ECF No. 6.) The
19
     deadline for filing an opposition or statement of non-opposition has now passed, but plaintiff has
20
     yet to file a response to the motion. Accordingly, IT IS HEREBY ORDERED that plaintiff shall
21
     file his response to the motion to dismiss within twenty-one days from the date of this Order.
22
     Failure to timely oppose the motion may be deemed a waiver of opposition to the motion. See
23
     L.R. 230(l).
24
     Dated: January 27, 2020
25

26
27   /DLB7;
     DB/Inbox/Routine/hill0448.46
28
